COOK, Senior Judge,
dissenting:
I disagree with my brethren and would order a rehearing in this case for the reasons I have previously expressed in United States v. Jones, 3 M.J. 869 (A.C.M.R. 12 July 1977). Additionally, I take this opportunity to comment on an unseemly practice which occurred in this and other cases we have had occasion to recently review. The appellant in this case was represented at trial by a civilian defense counsel and yet the post-trial Goode** review was accomplished by the regularly appointed defense counsel. While appellate courts may indulge all manner of theories to arrive at a conclusion that appellant was not prejudiced by this process, it would be a better practice if the proof of service required by the Goode rule specified why the counsel personally selected by the appellant to defend him was not the counsel provided with the post-trial review for comment.

 United States v. Goode, 23 U.S.C.M.A. 367, 50 C.M.R. 1, 1 M.J. 3 (1975).